PER CURIAM.
Appellant was convicted for the offenses of burglary and attempted grand larceny. The convictions are affirmed. However, the judgment and sentence form, although adjudicating appellant guilty of each offense, fails to reflect a pronouncement of sentence for the offense of attempted grand larceny. This is improper. Helton v. State, 106 So.2d 79 (Fla.1958); Bateh v. State, 101 So.2d 869 (Fla. 1st D.C.A. 1958), cert. disch. 110 So.2d 7 (Fla.1959); Slay v. State, 347 So.2d 730 (Fla. 1st D.C.A. 1977). Accordingly, the judgment and sentence are reversed and the cause remanded for the imposition of a proper sentence.
McCORD, C. J., and MILLS and BOYER, JJ., concur.